Case 1:19-cr-00156-MAD Document 61 Filed 02/12/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

FEE IGOR og $68 Soi io dak aOR IE aR # $k

UNITED STATES OF AMERICA Criminal Action No. 19-CR-00156 (MAD)
v.

(Hon. Mae A. D’ Agostino)
XIAOQING ZHENG

STIPULATION AND ORDER

FOR ENLARGEMENT OF TIME

Defendant.
Me He Re ee hee he ea ee ee a EE EE EE
STIPULATION

Kevin Luibrand, the attorney for defendant Xiaoqing Zheng in the above-captioned action,
having moved for a continuance of ninety (90) days within which the defense may review
discovery, conduct its own investigation, and research and prepare motions, and Grant C. Jaquith,
United States Attorney for the Northern District of New York (by Richard Belliss, Assistant United
States Attorney), having consented to the continuance and the proposed exclusion of a ninety (90)
day period under the Speedy Trial Act, pursuant to Title 18, United States Code, Section
3161(h)(7)(A), the parties hereby stipulate and agree as follows:

1. The prior pmoediings in this case occurred as follows:

a. Date of federal arrest: August 1, 2018

b. Date of indictment: April 18, 2019

c. Date of arraignment: April 23, 2019

d. Defendant custody status: Defendant is released on conditions
i. Date United States moved for detention: N/A

ii. Date of detention hearing: N/A

 
Case 1:19-cr-00156-MAD Document 61 Filed 02/12/20 Page 2 of 3

iii. | Date detention decision issued: N/A
d. Prior enlargements of time and exclusions under the Speedy Trial Act:
multiple pre-indictment enlargements of time; four post-indictment
enlargements of time excluding the time running from May 31, 2019
through July 28, 2019; from August 9, 2019 through October 6, 2019;
from October 7, 2019 through January 3, 2020; and from December 6, 2019
through March 3, 2020.
2. The defendant has requested the continuance based on the following facts and
circumstances:

af, On April 18, 2019, a federal grand jury in the Northern District of New
York returned a multiple count indictment alleging that the defendant conspired to commit
economic espionage, conspired to commit theft of trade secrets, committed economic espionage,
committed theft of trade secrets, and made false statements, all in violation of Title 18, United
States Code, Sections 1831, 1832, and 1001. The defendant has been arraigned and is currently
released on conditions pending trial.

b. The government has previously provided some voluminous discovery to the
defense, and continues to provide additional discovery as it becomes available. Much of the
discovery is digital evidence that includes forensic copies of various electronic devices (i.e.,
computers, smartphones, etc.). Accessing and reviewing this evidence has proven challenging
and efforts continue by the defense to review all materials. Because the defense has not yet
completed its review of the evidence, it cannot adequately determine what motions should be filed
by the current motions filing deadline of February 14,2020. The defense will need additional

time to review the discovery, conduct its own investigation, and prepare motions.

 

 
Case 1:19-cr-00156-MAD Document 61 Filed 02/12/20 Page 3 of 3

3. The parties stipulate and agree that the ends of justice served by granting this
continuance outweigh the best interests of the public and the defendant in a speedy trial. The
nature of the investigation, its complexity, and the need for the defense team to review the
discovery, conduct an investigation, and prepare its motions make it unreasonable to expect the
defense to be prepared to defend the case at trial on March 23, 2020 (the presently scheduled trial
date), taking into account the exercise of due diligence.

4, The parties stipulate and agree that the time period running ninety (90) days from
the date of the Court=s order shall be excludable under the Speedy Trial Act pursuant to 18 U.S.C.
§§ 3161(h)(7)(A) and (h)(7)(B)(iv).

The undersigned attorneys affirm under penalty of perjury the accuracy of the facts set

forth above and apply for and consent to the proposed order set forth below.

Dated: February /< _,2020 GRANT C. JAQUITH
United States Attorney
Richard Belliss

Assistant/U.S. Attorney
Bar Rolf No. 515295

February {2 _, 2020

 

Kvin Luibrand, Esq.
Attorney for Xiaoging Zheng
Bar Roll No.(C6O@"

 
